 

 

EMPLOYMENT CONTRACT

 

This Employment Agreement is made as of March 11, 2011 and effective as of March
1, 2011 (the “Effective Date”), by and between Anthony K. Miller (“Employee”)
and AlphaTrade. Com a Nevada corporation (the “Company”). In consideration of
the premises and for other good and valuable consideration, and with the intent
to be legally bound, the parties hereto agree as follows:

 

RECITALS

 

WHEREAS, the Company desires to employ Employee on the terms and conditions
herein stated and Employee accepts such terms of employment.

 

1. Position. During the term of this Agreement, the Company will employ the
Employee, and the Employee will serve the Company in the capacity of President.

 

2. Duties. The Employee will perform duties described in Section 2.1 coupled and
incorporated together with such additional reasonably related duties assigned by
the Board of Directors. Employee reports to the Board of the Directors and Chief
Executive Officer (CEO) concurrently.

 

2.1 Responsible for the fiscal management aspects of company operations. Provide
leadership to position the company at the forefront of the industry. Develop a
strategic plan to advance the company's mission and objectives and to promote
revenue, profitability and growth as an organization. Oversee and report
directly to the board all company operations to insure production efficiency,
quality, service, and cost-effective management of resources.


PRIMARY RESPONSIBILITIES

Develop a strategic plan to advance the company's mission and objectives and to
promote revenue, profitability, and growth as an organization. Oversee company
operations to insure production efficiency, quality, service, and cost-effective
management of resources. Plan, develop, and implement strategies for generating
resources and/or revenues for the company. Identify acquisition and merger
opportunities and direct implementation activities. Approve company operational
procedures, policies, and standards. Review activity reports and financial
statements to determine progress and status in attaining objectives and revise
objectives and plans in accordance with current conditions. Evaluate performance
of executives for compliance with established policies and objectives of the
company and contributions in attaining objectives.





 



Represent the company at directors meetings, committee meetings, and at formal
functions. Promote the company to local, regional, national, and international
constituencies. Build a capital raising network using personal contacts, direct
mail, special events, and broker support. Present company report at Annual
Stockholder and Board of Director meetings. Direct company planning and
policy-making committees. Oversee foreign operations to include evaluating
operating and financial performance; and other duties as assigned by the Board
of Directors.

 

NOTE: This Employee is the sole contact between contracted staff and the CEO.
2.2 The Company’s business requires travel throughout North America, to fulfill
its business objectives. When not traveling for business, Employee will work
based from Los Angeles and travel as required to support the business
operations, at the Company’s expense.

 

3. Service. Except with respect to the matters specified below, Employee will
devote sufficient working time and efforts to adequately attend the business and
affairs of the Company. Employee will work full time and the Company agrees that
Employee may have outside business activities. In addition, Employee shall not
be precluded from: (a) from engaging in appropriate civic, charitable or
religious activities; (b) from serving on the boards of directors of other
entities, including other public companies, with the consent of the Company,
which consent shall not be unreasonably withheld; (c) from providing incidental
assistance to family members on matters of family business, so long as the
foregoing activities and service do not conflict with the Employee's
responsibilities to the Company; and (d) from completing, managing and
supervising Employee’s personal business affairs.

 

4. Term of Agreement. The Company agrees to continue the Employee's employment,
and the Employee agrees to remain in the employ of the Company, pursuant to the
terms of this Agreement for an initial period of 4 months, but this Agreement
shall be subject to extension for and up to an additional Twenty Four (24)
months after the Effective Date with board approval, unless the Employee’s
employment is earlier terminated or modified pursuant to the provisions of this
Agreement.

 

5. Compensation and Benefits.

 

5.1 Compensation.





2

 





5.1.1. Base Salary. Employee shall receive a salary of $5,000.00 per month (the
“Base Salary”), in accordance with the general payroll practices of the Company.
There will be an annual performance review to determine additional compensation
and raises due to the Employee.

 

5.1.2 Expenses. The Company will reimburse (monthly) the Employee for all
approved and reasonable or necessary expenses incurred by the Employee in
connection with the Company's business including: entertainment, airfare,
automobile, hotel and miscellaneous expenses incurred by Employee. Employee
shall deliver a full accounting of expenses on a monthly basis. All travel must
be approved by the CEO and/or the Board in order to qualify for reimbursement.

 

5.1.3 Common Stock Purchase Warrants. The Board of Directors will determine
shares of common stock warrants issued upon the signing of this employment
agreement. The warrants shall be exercisable for a term of 2 years from the date
of issuance at a competitive exercise price decided by the Board of Directors.

 

5.1.4 Relocation Expenses. NONE

5.1.5 Signing Bonus. NONE

 

5.1.6 Annual Review and Performance. Employee will be subject to a review and
bonus program developed by the Board of Directors and Review Committees.

 

6. Termination.

 

6.1 Events of Termination. The Employee's employment with the Company shall
terminate upon any one of the following:

 

6.1.1 Thirty (30) days after the date of a written notice sent to the Employee
stating the Company's determination, made in good faith, that it is terminating
the Employee for “Cause” as defined under Section 6.2 below (“Termination for
Cause”); or

 

6.1.2 Thirty (30) days after the date of a written notice sent to the Employee
stating the Company's determination, made in good faith that, due to a mental or
physical incapacity, the Employee has been unable to perform his duties under
this Agreement for a period of not less than six (6) consecutive months
(“Termination for Disability”); or

 

6.1.3 Upon the Employee's death (“Termination Upon Death”); or





3

 





6.1.4 The date of a notice sent to the Company from the Employee stating that
the Employee is electing to terminate his employment with the Company
(“Voluntary Termination”).

 

6.2 “Cause” Defined. For purposes of this Agreement, “Cause” for the Employee's
termination will exist at any time after the occurrence of one or more of the
following events:

 

6.2.1 Any willful act or acts of dishonesty undertaken by the Employee intended
to result in substantial gain or personal enrichment of the Employee at the
expense of the Company;

 

6.2.2 Any willful act of gross misconduct which could reasonably be expected to
materially and demonstrably result in damage to the Company. No act, or failure
to act, by the Employee shall be considered “willful” if done, or omitted to be
done, by him in good faith and in the reasonable belief that his act or omission
was in the best interest of the Company and/or required by applicable law, or

 

6.2.3 Employee is charged with the commission of a felony involving moral
turpitude.

 

6.2.4 Any violation of the Company’s Code of Ethics (Attached as Exhibit B)

 

6.2.5. Any violation of Sections 8 or 10 of this Agreement during the term of
employment with the Company.

 

6.2.6 The insolvency of the company

 

6.3 Effect of Termination.

 

6.3.1 Termination for Cause or Voluntary Termination. In the event of any
termination of the Employee's employment pursuant to Section 6.1.1 or
Section 6.1.5, the Company shall immediately pay to the Employee the
compensation and benefits accrued and otherwise payable to the Employee under
Section 5 through the date of termination. The Employee's rights under the
Company's benefit plans, if one should exist shall be determined under the
provisions of those plans.

 

6.3.2 Termination for Disability. In the event of termination of employment
pursuant to Section 6.1.2:





4

 





6.3.2.1 The Company shall immediately pay to the Employee the compensation and
benefits accrued and otherwise payable to the Employee under Section 5 through
the date of termination; and

 

6.3.2.2 The Employee shall receive any other benefit payments as provided in the
Company's standard benefit plans applicable to disability, should such a plan
exist.

 

6.3.3 Termination Upon Death. In the event of termination of employment pursuant
to Section 6.1.3, all obligations of the Company and the Employee shall cease,
except the Company shall immediately pay to the Employee (or to the Employee's
estate) the compensation and benefits accrued and otherwise payable to the
Employee under Section 5 through the date of termination.

  

7. Non-Disclosure. The Employee acknowledges that during the course of his
employment by the Company, the Company will provide, and the Employee will
acquire, knowledge of special and unique value with respect to the Company's
business operations, including, by way of illustration, the Company's existing
and contemplated product line, trade secrets, compilations, business and
financial methods or practices, plans, hardware and software technology
products, systems, programs, projects and know-how, pricing, cost of providing
service and equipment, operating and maintenance costs, marketing and selling
techniques and information, customer data, customer names and addresses,
customer service requirements, supplier lists, and confidential information
relating to the Company's policies, employees, and/or business strategy (all of
such information herein referenced to as the “Confidential Information”). The
Employee recognizes that the business of the Company is dependent upon
Confidential Information and that the protection of the Confidential Information
against unauthorized disclosure or use is of critical importance to the Company.
The Employee agrees that, without prior written authorization of the President
of the Company, the Employee will not, during his employment, divulge to any
person, directly or indirectly, except to the Company or its officers and agents
or as reasonably required in connection with the Employee’s duties on behalf of
the Company, or make any independent use of, except on behalf of the Company,
any of the Company's Confidential Information, whether acquired by the Employee
during his employment or not. The Employee further agrees that the Employee will
not, at any time after his employment has ended, use or divulge to any person
directly or indirectly any Confidential Information, or use any Confidential
Information in subsequent employment of any nature. If the Employee is
subpoenaed, or is otherwise required by law to testify concerning Confidential
Information, the Employee agrees to notify the Company upon receipt of a
subpoena, or upon belief that such testimony shall be required. This
nondisclosure provision shall survive the termination of this Agreement for any
reason. The Employee acknowledges that the Company would not employ the Employee
but for his covenants and promises contained in this Section 8.





5

 





8. Return of Documents. The Employee agrees that if the Employee’s relationship
with the Company is terminated (for whatever reason), the Employee shall not
remove or take with the Employee, but will leave with the Company or return to
Company, all Confidential Information, records, files, data, memoranda, reports,
customer lists, customer information, product information, price lists,
documents and other information, in whatever form (including on computer disk),
and any and all copies thereof, or if such items are not on the premises of the
Company, the Employee agrees to return such items immediately upon the
Employee's termination or the request of the Company. The Employee acknowledges
that all such items are and remain the property of the Company.

 

9. No Interference or Solicitation. The Employee agrees that during his
employment, and for a period of one (1) year following the termination of his
employment (for whatever reason), that neither he nor any individual,
partner(s), limited partnership, corporation or other entity or business with
which he is in any way affiliated, including, without limitation, any partner,
limited partner, director, officer, shareholder, employee, or agent of any such
entity or business, will: (i) request, induce or attempt to influence, directly
or indirectly, any employee of the Company to terminate their employment with
the Company; or (ii) employ any person who as of the date of this Agreement was,
or after such date is or was, an employee of the Company. The Employee further
agrees that during the period beginning with the commencement of the Employee’s
engagement with the Company and ending six (6) months after the termination of
the Employee’s employment with the Company (for whatever reason), he shall not,
directly or indirectly, as an employee, agent, consultant, stockholder,
director, partner or in any other individual or representative capacity of the
Company or of any other person, entity or business, solicit or encourage any
present or future customer, supplier, contractor, partner or investor of the
Company to terminate or otherwise alter his, his or its relationship with the
Company. This provision shall survive the termination of this Agreement for any
reason.

 

10. Injunctive Relief. The Employee acknowledges and agrees that the agreements
and covenants contained in this Agreement are essential to protect the
Confidential Information, business, and goodwill of the Company. The Employee
further acknowledges that the breach of any of the agreements contained herein,
including, without limitation, the confidentiality covenants specified in
Section 8 and the non-solicitation covenants specified in Section 10 will give
rise to irreparable injury to the Company, inadequately compensable in damages.
Accordingly, the Company shall be entitled to injunctive relief to prevent or
cure breaches or threatened breaches of the provisions of this Agreement and to
enforce specific performance of the terms and provisions hereof in any court of
competent jurisdiction, in addition to any other legal or equitable remedies
which may be available. The Employee further acknowledges and agrees that in the
event of the termination of the Employee's employment with the Company, whether
voluntary or involuntary, that the enforcement of a remedy hereunder by way of
injunction shall not prevent the Employee from earning a reasonable livelihood.
The Employee further acknowledges and agrees that the covenants contained herein
are necessary for the protection of the Company's legitimate business interests
ad are reasonable in scope and content.





6

 





11. Miscellaneous.

 

11.1 Indemnification. The Company agrees to indemnify and defend the Employee to
the full extent provided by law, and on terms no less favorable than any
indemnification agreement the Company has at any time during the term of this
Agreement with an executive or officer of the Company. The Company agrees to
reimburse Employee upon demand for any costs incurred in requesting or obtaining
indemnification under this paragraph.

 

11.2 Arbitration. The Employee and the Company shall submit to mandatory binding
arbitration in Los Angeles County, California before a sole arbitrator under the
rules of the American Arbitration Association, in any controversy or claim
arising out of, or relating to, this Agreement or any breach hereof. The
arbitrator is hereby authorized to permit discovery, including deposition
testimony and award to the prevailing party the costs (including reasonable
attorneys' fees and expenses) of any such arbitration.

 

11.3 Severability. If any provision of this Agreement shall be found by any
arbitrator or court of competent jurisdiction to be invalid or unenforceable,
then the parties hereby waive such provision to the extent that it is found to
be invalid or unenforceable and to the extent that to do so would not deprive
one of the parties of the substantial benefit of its bargain. Such provision
shall, to the extent allowable by law and the preceding sentence, be modified by
such arbitrator or court so that it becomes enforceable and, as modified, shall
be enforced as any other provision hereof, all the other provisions continuing
in full force and effect.

 

11.4 No Waiver. The failure by either party at any time to require performance
or compliance by the other of any of its obligations or agreements shall in no
way affect the right to require such performance or compliance at any time
thereafter. The waiver by either party of a breach of any provision hereof shall
not be taken or held to be a waiver of any preceding or succeeding breach of
such provision or as a waiver of the provision itself. No waiver of any kind
shall be effective or binding, unless it is in writing and is signed by the
party against whom such waiver is sought to be enforced.





7

 





11.5 No Assignment. This Agreement and all rights hereunder are personal to the
Employee and may not be transferred or assigned by the Employee at any time. The
Company may assign its rights, together with its obligations hereunder, to any
parent, subsidiary, affiliate or successor, or in connection with any sale,
transfer or other disposition of all or substantially all of its business and
assets, provided, however, that any such assignee assumes the Company's
obligations hereunder.

 

11.6 Withholding. All sums payable to the Employee hereunder shall be reduced by
all federal, state, local and other withholding and similar taxes and payments
required by applicable law.

 

11.7 Entire Agreement. This Agreement constitutes the entire and only agreement
between the parties relating to employment of the Employee with the Company, and
this Agreement supersedes and cancels any and all previous contracts,
arrangements or understandings with respect thereto.

 

11.8 Amendment. This Agreement may be amended, modified, superseded, cancelled,
renewed or extended only by an agreement in writing executed by both parties
hereto.

 

11.9 Notices. All notices and other communications required or permitted under
this Agreement shall be in writing and hand delivered, sent by facsimile, sent
by registered first class mail, postage pre-paid, or sent by nationally
recognized express courier service. Such notices and other communications shall
be effective upon receipt if hand delivered or sent by facsimile, five (5) days
after mailing if sent by mail.

 

11.10 Binding Nature. This Agreement shall be binding upon, and inure to the
benefit of, the successors and personal representatives of the respective
parties hereto.

 

11.11 Headings. The headings contained in this Agreement are for reference
purposes only and shall in no way affect the meaning or interpretation of this
Agreement. In this Agreement, the singular includes the plural, the plural
included the singular, the masculine gender includes both male and female
referents and the word “or” is used in the inclusive sense.





8

 





11.12 Counterparts and Fax Signatures. This Agreement may be executed by Fax and
in two or more counterparts, each of which shall be deemed to be an original but
all of which, taken together, constitute one and the same agreement.

 

11.13 Governing Law. This Agreement and the rights and obligations of the
parties hereto shall be construed in accordance with the laws of the State of
Nevada.

 

11.14 Attorneys' Fees. In the event of any claim, demand or suit arising out of
or with respect to this Agreement, the prevailing party shall be entitled to
reasonable costs and attorneys' fees, including any such costs and fees upon
appeal.

 

IN WITNESS WHEREOF, the Company and the Employee have executed this Agreement as
of the date first above written.

 

 

“COMPANY”

 ALPHATRADE.COM

A Nevada corporation

 

/s/ Gordon Muir

Gordon Muir

 



“Employee”

 

 

 

 /s/ Anthony K. Miller

Anthony K. Miller



